UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6412



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BRIAN T. REYNOLDS,

                                            Defendant - Appellant.




                            No. 98-6464



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


BRIAN T. REYNOLDS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-96-109-A, CA-97-1661-AM)
Submitted:   May 14, 1998                  Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian T. Reynolds, Appellant Pro Se. Robert Andrew Spencer, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998),

and denying his motion for a certificate of appealability. We have

reviewed the record and the district court's orders and opinion and

find no reversible error. Accordingly, we deny a certificate of
appealability and dismiss the appeals on the reasoning of the dis-

trict court. United States v. Reynolds, Nos. CR-96-109-A; CA-97-
1661-AM (E.D. Va. Dec. 17, 1997; Mar. 11, 1998). We grant Appel-

lant's motion to adopt the attachments from the docketing statement

in No. 98-6412 for consideration in case No. 98-6464. We dispense
with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3